internal_revenue_service number release date index number ---------------------------- ------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc intl b02 plr-119723-14 date date ty ------- legend taxpayer firm stock exchange merchant bank central bank investment bank company company fc1 fc2 accountant accounting firm year year year year year year country x country y x y z ----------------------- ------------------ ------------------------------------- -------------------------------------- ----------------------------- ---------------------------------- ------------- ---------------------------- ----------------- ----------------------- -------------------------- --------------------- ----------------------------------- ------- ------- ------- ------- ------- ------- ------------ ----------------------- ---- ---- -- plr-119723-14 dear -------------- this is in response to a letter dated date submitted by taxpayer’s authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for taxpayer to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to taxpayer’s investment in fc1 the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayer by his authorized representative and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts taxpayer is a u s citizen and a key_employee of firm an investment banking firm in country x firm is an active financial services business and is not a passive_foreign_investment_company pfic in year merchant bank in country y and firm’s employees took over firm in year firm was listed on stock exchange and merchant bank and firm’s employees sold down their ownership interests following a financial crisis in year firm was delisted underwent a recapitalization and was put up for sale in year company and company acquired firm at book_value in order to retain firm employees company and company structured a retention program in which key employees were offered the opportunity to co-invest in firm for administrative purposes company established two country x companies fc1 and fc2 as investment vehicles to raise capital from key employees to co-invest in firm simultaneously and at the same terms as company and company in year firm acquired investment bank in year taxpayer invested in fc in year company sold its entire holding in firm to company as a result of the restructuring fc1 and fc2 together owned x percent less than percent of firm company owned y percent and the former investment bank owners held z percent the promoters of the transaction did not seek u s tax_advice because most of the investors in fc1 are foreign taxpayers fc1’s only asset was its less than percent by value ownership_interest in firm it was therefore ineligible to look through to firm’s underlying income and assets pursuant to sec_1297 in determining whether fc1 was a pfic because fc1’s only asset was its passive investment in firm fc1 held only passive_assets from year to year plr-119723-14 for year taxpayer engaged accountant for preparation of his individual u s tax_return accountant a certified_public_accountant for more than years has significant experience advising on u s federal_income_tax matters including advising u s persons on u s federal_income_tax matters relating to owning stock in foreign_corporations taxpayer made available to accountant all information requested by accountant to provide tax_advice and to prepare taxpayer’s tax returns in year firm retained accounting firm in country x as an external advisor during a review of the tax consequences of the potential restructuring a senior officer of accounting firm raised the question of whether fc1 could be considered a pfic for u s tax purposes upon further review accounting firm informed taxpayer that fc1 is a pfic taxpayer has submitted an affidavit under penalties of perjury describing the events that led to the failure to make a qef election by the election due_date including the roles of accountant and accounting firm accountant has submitted an affidavit corroborating the representations made by taxpayer with respect to the failure to identify fc1 as a pfic taxpayer represents that as of the date of the request_for_ruling the pfic status of fc1 has not been raised by the irs on audit for any of the taxable years at issue ruling requested taxpayer requests the consent of the commissioner to make a retroactive qef election with respect to fc1 under sec_1_1295-3 retroactive to year law sec_1295 provides that a pfic will be treated as a qef with respect to a taxpayer if an election by the taxpayer under sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic plr-119723-14 under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united_states government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make a retroactive qef election with respect to fc1 for year provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this plr-119723-14 requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jeffery g mitchell chief branch office of associate chief_counsel international
